State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered:   December 8, 2016                521076
                                                       521189
________________________________

In the Matter of CORI XX.,
   Alleged to be a Neglected
   Child.

OTSEGO COUNTY DEPARTMENT OF                 MEMORANDUM AND ORDER
   SOCIAL SERVICES,
                    Respondent;

MICHAEL XX.,
                    Appellant.
________________________________


Calendar Date:   October 14, 2016

Before:   McCarthy, J.P., Garry, Lynch, Devine and Clark, JJ.

                             __________


      Susan Patnode, Rural Law Center of New York, Castleton
(Kelly L. Egan of counsel), for appellant.

      Steven Ratner, Otsego County Department of Social Services,
Cooperstown, for Otsego County Department of Social Services,
respondent.

     Christine A. McCue, Central Bridge, attorney for the child.

     Monica A. Carrascoso, Cooperstown, for Katherine XX.

                             __________


Lynch, J.

      Appeals from two orders of the Family Court of Otsego
County (Burns, J.), entered May 4, 2015 and May 26, 2015, which
granted petitioner's application, in a proceeding pursuant to
Family Ct Act article 10, to adjudicate respondent's child to be
neglected.
                              -2-                521076
                                                 521189

      Respondent is the father of a daughter (born in 2000). In
June 2014, petitioner filed a neglect petition resulting from a
March 7, 2014 domestic dispute. After a fact-finding hearing,
Family Court found that respondent was not credible, that he
engaged in conduct that created an unreasonable risk of harm to
the child and adjudged the child to be neglected by respondent.
At the dispositional hearing, respondent consented to the
continued placement of the child with the child's mother, coupled
with therapeutic visitation for respondent. Family Court issued
an order to that effect. Respondent now appeals from both the
finding of neglect and the dispostional order.

      "[A] party seeking to establish neglect must show, by a
preponderance of the evidence, first, that a child's physical,
mental or emotional condition has been impaired or is in imminent
danger of becoming impaired and second, that the actual or
threatened harm to the child is a consequence of the failure of
the parent or the caretaker to exercise a minium degree of care
in providing the child with proper supervision or guardianship"
(Nicholson v Scoppetta, 3 NY3d 357, 368 [2004] [internal citation
omitted]; see Matter of Alyssa OO. [Andrew PP.], 68 AD3d 1158,
1159 [2009]). A single incident may constitute neglect (see
Matter of Emmett RR. [Scott RR.], 134 AD3d 1189, 1191 [2015]).
"When determining whether a parent or guardian has failed to
exercise a minimum degree of care, the relevant inquiry is
whether a reasonable and prudent parent would have so acted, or
failed to act, under the circumstances" (id. [internal quotation
marks and citation omitted]; see Matter of Heaven H. [Linda H.],
121 AD3d 1199, 1199-1200 [2014]). "Family Court's findings and
credibility determinations are accorded great deference and will
not be disturbed unless they lack a sound and substantial basis
in the record" (Matter of Trimble v Trimble, 125 AD3d 1153, 1154
[2015] [internal quotation marks and citation omitted]).

      In our view, there was a sound and substantial basis in the
record for Family Court to conclude that respondent's acts of
domestic violence on March 7, 2014 constituted neglect. In her
testimony, the child's mother described a harrowing scene in
their home, during which respondent, who had been drinking,
berated her for several hours. The argument escalated into a
                              -3-                521076
                                                 521189

physical altercation, during which respondent tried to rape her,
struck her repeatedly in the head and poured wine over her. Up
to this point, the child had been in her bedroom at the other end
of the mobile home. The mother ran to the child's room, followed
by respondent, and asked the child to call 911. Respondent
interceded by grabbing the child's hand and shoving her against
the wall, taking away the phone. Both the mother and the child
ran outside the home, pursued by respondent who grabbed the
mother by the hair and tried to drag her back. Respondent then
chased the child, who ran back into the home through the front
door, out through the back door and across the lawn to a
neighbor's house. The mother joined her there and was able to
call the police; respondent left in his truck and was later
arrested. The mother sought medical treatment and was diagnosed
with a concussion.

      Petitioner's caseworker testified that she interviewed the
child, whose description of the event comported with the
mother's. The child also explained that, once they were outside,
she could hear her mother "whimpering" as she struggled with
respondent. The child also reported that this was the first time
that she had seen a fight between her mother and respondent
become physical, that she was scared and crying during the
incident and that she had bruising on her wrists in the area
where respondent had grabbed her as she tried to make the
telephone call.

      While respondent gave a vastly different version of the
event, exonerating his own actions, Family Court deemed his
testimony less than credible. In so holding, Family Court duly
noted respondent's disdainful demeanor and attitude during the
course of the fact–finding hearing. Although respondent argues
on appeal that Family Court did not give sufficient weight to his
testimony, we defer to Family Court's assessments with regard to
credibility of the witnesses and the reliability of the
corroborative evidence (see Matter of Stephanie RR. [Pedro RR.],
140 AD3d 1237, 1240 [2016]). Further, the evidence demonstrating
that the child suffered bruising, was frightened and forced to
flee from her home was unquestionably sufficient to support
Family Court's finding of neglect (see Matter of Michael WW., 20
                              -4-                  521076
                                                   521189

AD3d 609, 611-612 [2005]; Matter of Tami G., 209 AD2d 869, 870
[1994], lv denied 85 NY2d 804 [1995]).

      Finally, we are unpersuaded by respondent's contention that
he did not receive the effective assistance of counsel.
Respondent's argument is keyed into counsel's purported failure
to ascertain whether the caseworker had a conflict of interest.
As Family Court duly noted, however, the fact that the caseworker
graduated from high school with the mother's older daughter 15
years earlier, does not, without more, present a conflict of
interest. As for the receipt into evidence of the caseworker's
notes, respondent's counsel requested – and Family Court agreed –
to review only the notes of interviews with family members, and
we discern no basis to find that the court did not honor this
request. Counsel conducted thorough direct and cross-
examinations and asserted appropriate objections during the fact-
finding hearing. Under the circumstances, and viewing the record
as a whole, we find that respondent received meaningful
representation and did not suffer any prejudice as a result of
counsel's performance (see Matter of Julian P. [Colleen Q.], 129
AD3d 1222, 1224 [2015]; Matter of Robinson v Bick, 123 AD3d 1242,
1243 [2014]).

     McCarthy, J.P., Garry, Devine and Clark, JJ., concur.



     ORDERED that the orders are affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court